     Case 2:20-cv-00629-KJM-CKD Document 21 Filed 11/25/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FAROOQ ABDUL ALEEM,                                No. 2:20-cv-0629 KJM CKD P
12                       Plaintiff,
13            v.                                         ORDER AND
14    PATRICK COVELLO, et al.,                           FINDINGS AND RECOMMENDATIONS
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se with a civil action against employees of

18   Mule Creek State Prison. On April 27, 2020, the court screened plaintiff’s amended complaint as

19   the court is required to do under 28 U.S.C. §1915A(a). Plaintiff’s amended complaint was

20   dismissed with leave to amend. In response to that order, plaintiff has filed a second and third

21   amended complaint. Good cause appearing, the court grants plaintiff leave to file a third

22   amended complaint which the court will now screen that pleading pursuant to 28 U.S.C. §

23   1915A(a).

24           In his third amended complaint, plaintiff alleges that defendant Roderick, a Correctional

25   Counselor at Mule Creek State Prison, provided another inmate with financial information,

26   specifically “trust information,” relating to plaintiff. While plaintiff alleges this was done with

27   malice, these facts alone do not amount to a violation of federal law. Plaintiff fails to point to any

28   /////
                                                        1
     Case 2:20-cv-00629-KJM-CKD Document 21 Filed 11/25/20 Page 2 of 2


 1   additional facts suggesting defendant Roderick’s conduct led to a violation of plaintiff’s federal

 2   rights.

 3             Plaintiff also alleges he was retaliated against for pursuing administrative remedies against

 4   defendant Roderick. However, plaintiff fails to identify any retaliating party.

 5             Accordingly, plaintiff fails to state a claim upon which relief can be granted under federal

 6   law in his third amended complaint. On two occasions, the court has provided plaintiff with

 7   guidance as to the deficiencies in his pleadings and granted plaintiff leave to amend. Despite this,

 8   plaintiff has made no progress toward stating a claim upon which could be granted under federal

 9   law.

10             As plaintiff has failed to state a claim upon which relief can be granted under federal law,

11   the court does not have jurisdiction, 28 U.SC. § 1330, et seq., and this case should be closed.

12             In accordance with the above, IT IS HEREBY ORDERED that:

13             1. Plaintiff’s request for leave to file a third amended complaint is granted; and

14             2. Plaintiff’s second amended complaint is dismissed.

15             IT IS HEREBY RECOMMENDED that:

16             1. Plaintiff’s third amended complaint be dismissed; and

17             2. This case be closed.

18             These findings and recommendations are submitted to the United States District Judge

19   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

20   being served with these findings and recommendations, plaintiff may file written objections with
21   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

22   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

23   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

24   1991).

25   Dated: November 25, 2020
                                                        _____________________________________
26
                                                        CAROLYN K. DELANEY
27                                                      UNITED STATES MAGISTRATE JUDGE

28   1/alee0629.frs
                                                          2
